Case: 12-40640       Document: 00512255464         Page: 1     Date Filed: 05/29/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 29, 2013
                                     No. 12-40640
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOEL DUNCAN-MARTINEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:10-CR-697-1


Before STEWART, Chief Judge, and OWEN and GRAVES, Circuit Judges.
PER CURIAM:*
       Joel Duncan-Martinez (Duncan) pleaded guilty to conspiracy to possess
with the intent to distribute 100 kilograms or more of marijuana. He was
deemed a career offender and, after a downward departure, was sentenced to 98
months in prison and three years of supervised release.
       Duncan is not entitled to relief on appeal. The district court did not
plainly err in applying the career offender enhancement as the state court
charging documents for Duncan’s 1998 and 2003 convictions reveal that Duncan

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40640     Document: 00512255464      Page: 2   Date Filed: 05/29/2013

                                  No. 12-40640

violated the state statute within the relevant definition of a controlled substance
offense for purposes of the career offender enhancement.            See U.S.S.G.
§ 4B1.2(b); United States v. Roberts, 255 F. App’x 849, 851 (5th Cir. 2007).
Additionally, the district court’s denial of a mitigating role adjustment was not
clearly erroneous because Duncan’s roles, such as being a contact person,
recruiting his son to assist him, and stealing the marijuana that he intended to
sell, were essential, not peripheral, to the overall scheme underlying the instant
offense of conviction. United States v. Villanueva, 408 F.3d 193, 203 & n.9 (5th
Cir. 2005).
      AFFIRMED.




                                        2